 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. J. RES. 62 
 
JOINT RESOLUTION 
Appointing the day for the convening of the second session of the One Hundred Eleventh Congress. 
 
 
That the second regular session of the One Hundred Eleventh Congress shall begin at noon on Tuesday, January 5, 2010.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
